—Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about May 21, 1997, placing the subject children in foster care for 12 months, upon a fact-finding determination of abuse and derivative abuse, unanimously affirmed, without costs.
The finding that respondent allowed a sex offense to be committed against the child is supported by the child’s unexplained vaginal and anal herpes (Family Ct Act § 1012 [e] [iii]; § 1046 [a] [ii]; Matter of J.S., 215 AD2d 213, lv denied 86 NY2d 706; Matter of Dutchess County Dept. of Social Servs. [Dawn B.], 185 AD2d 340). Respondent was properly precluded from cross-*56examining petitioner’s expert witness with respect to the contents of a manual that the witness did not accept as authoritative (see, Ithier v Solomon, 59 AD2d 935; Kaplan v International Paint, 250 AD2d 817). Concur — Rosenberger, J. P., Wallach, Rubin and Saxe, JJ.